PEPCO HOLDINGS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


            The Potomac Electric Power Company Supplemental Executive Retirement
Plan (the "Pepco plan") was established, effective July 1, 1986, to provide
supplemental retirement benefits to key executives of Pepco. The Pepco plan was
amended from time to time thereafter. On March 28, 2002, further amendments were
authorized to the Pepco plan to recognize the intent to consummate a transaction
(the "Merger") by which Pepco and Conectiv would become wholly owned
subsidiaries of Pepco Holdings, Inc. (the "Company" or "Pepco Holdings") and,
for the near term future, to maintain for the benefit of the executives of Pepco
Holdings and its subsidiaries, the level of benefits provided to such executives
by their respective employers prior to the merger. Such amendments include
authorization to name Pepco Holdings as the sponsor of the Pepco plan; to change
the name of the Pepco plan to reflect the change in plan sponsorship; to amend
the section of the plan relating to eligibility to participate; and to delete
all references to the Pepco General Retirement Plan, and to replace all such
references to Pepco's General Retirement Plan with "the principal defined
benefit pension plan of Pepco Holdings or one of its subsidiaries in which the
employee participates". The Pepco plan, as amended, is restated herein and is
now known as the Pepco Holdings, Inc. Supplemental Executive Retirement Plan.


I.             Definitions

            1.1            Applicable Form of Benefit - The type of life annuity
which will be provided to a Participant receiving benefits under this Plan. The
Plan benefit to be paid to a Participant under this Plan shall be paid in the
annuity form elected by the Participant with respect to the Participant's
benefits under the Applicable Defined Benefit Pension Plan, except that the
variable annuity option under the General Retirement Plan is not an annuity form
available for payments of benefits under this Plan. If a Participant does elect
the variable annuity option under the General Retirement Plan, benefits under
this Plan will be paid in the form applicable to the component of the
Participant's accrued benefit under the General Retirement Plan which is not
payable in the variable annuity form.

            1.2            Applicable Defined Benefit Pension Plan - The
principal defined benefit pension plan of Pepco Holdings or one of its
subsidiaries in which the Participant participates. In the case of Participants
who participate in the General Retirement Plan, such term shall also include
participation in the Exempt Surviving Spouse Welfare Plan.


            1.3            Committee - The Human Resources Committee of the
Board of Directors of the Company.


            1.4            Company - Pepco Holdings, Inc. or its successor.


            1.5            Eligible Executive -- An executive who is described
in Section 2.1 of this Plan.


            1.6            Executive Performance Supplemental Retirement Plan -
the Pepco Holdings Inc. Executive Performance Supplemental Retirement Plan.


            1.7            Exempt Surviving Spouse's Welfare Plan - the welfare
plan by the same name which was sponsored by Pepco prior to the Merger.


            1.8            General Retirement Plan - the defined benefit pension
plan by the same name which was sponsored by Pepco prior to the Merger.


            1.9            Participant - An Eligible Executive who has satisfied
the conditions described in Section 2.1 and to whom the provisions of Section
2.2 are not applicable.


            1.10            Participation Agreement - The separate agreement
with a designated Participant which sets forth the constructive years of Benefit
Service which will be credited to the Participant for purposes of determining
benefits under the Plan.


            1.11            Plan - The Pepco Holdings, Inc. Supplemental
Executive Retirement Plan.


            1.12            Supplemental Benefit Plan - The Pepco Holdings, Inc.
Supplemental Benefit Plan.


            Any term which is not defined in this section or any other section
of the Plan will have the same meaning as that term has under the Applicable
Defined Benefit Pension Plan.


II.             Eligibility and Participation


            2.1            Any employee of any Pepco Holdings subsidiary as
designated by the Chief Executive Officer of the Company (the Chief Executive
Officer to be designated by the Board) shall be eligible to participate in this
Plan.


            2.2          An employee shall cease to be a Participant in this
Plan and shall not be entitled to any benefits hereunder if the employment of
such employee is terminated for any reason, other than death, before the later
of (i) the date the employee attains age 59, or (ii) the date the employee first
attains either his Early Retirement Date of his Normal Retirement Date under the
Applicable Defined Benefit Pension Plan.


III.            Retirement Benefits


             3.1             This Section 3.1 defines the amount of retirement
income which will be paid to a Participant (who terminated employment on or
after attaining age 59 for any reason other than death) to supplement other
pension benefits. The amount of retirement benefits payable from this Plan in
the Applicable Form of Benefit shall be the difference, if any, between (i) the
amount of the benefits to which such Participant would be entitled under the
provisions of the Applicable Defined Benefit Pension Plan, the provisions of the
Executive Performance Supplemental Retirement Plan and the provisions of the
Supplemental Benefit Plan (expressed in the Applicable Form of Benefit) had the
number of such Participant's years of service used to calculate the benefits
under such plans been increased by the additional years of constructive service
set forth in such Participant's Participation Agreement, and (ii) the amount of
benefits, if any, to which such Participant is otherwise entitled under the
Applicable Defined Benefit Pension Plan, the Executive Performance Supplemental
Retirement Plan and the Supplemental Benefit Plan. Notwithstanding the above, in
no event will a Participant be granted constructive years of service hereunder
which would cause the combination of his actual years of service credited under
the Applicable Defined Benefit Pension Plan and his constructive years of
service granted hereunder to exceed the lesser of (i) forty (40), or (ii) the
number by which the Participant's then current age exceeds twenty-five (25). To
the extent that a cost of living adjustment is made to the benefits payable
under the Applicable Defined Benefit Pension Plan, a comparable and
proportionate adjustment will be made to the benefits payable hereunder.

            3.2            The monthly benefit provided to a Participant under
Section 3.1 shall commence as of the first day of the month on which such
Participant begins receipt of retirement benefits under the Applicable Defined
Benefit Pension Plan and shall continue for so long as benefits are payable to
such Participant (or his surviving spouse) under such Applicable Defined Benefit
Pension Plan.


             3.3             Death Benefits - This Section 3.3 defines the
amount of death benefits, if any, which will be paid to the surviving spouse of
a Participant who dies while employed by the Company. In order to receive death
benefits hereunder, a surviving spouse must have been legally married to the
Participant for at least one (1) year prior to the Participant's death and the
sum of the Participant's actual years of service used to calculate the benefits
under the Applicable Defined Benefit Pension Plan and constructive years of
service granted herein must equal at least ten (10) years. The amount of death
benefits payable from this Plan shall be the difference, if any, between (i) (a)
the amount of the death benefits to which such surviving spouse would have been
entitled under the provisions of the Applicable Defined Benefit Pension Plan,
the provisions of the Executive Performance Supplemental Retirement Plan and the
Supplemental Benefit Plan (expressed as a single life annuity) had the number of
years of service used to calculate the benefits under the Applicable Defined
Benefit Pension Plan been increased by the additional constructive years of
service set forth in such Participant's Participation Agreement, and (b) the
amount of the benefits to which such surviving spouse would otherwise be
entitled under such plans.


            3.4            The monthly death benefit provided to a surviving
spouse under Section 3.3 shall commence as of the first day of the month on
which such surviving spouse begins receipt of death benefits under the
Applicable Defined Benefit Pension Plan and shall continue for so long as
benefits are payable to such surviving spouse under such plan.


            3.5            Loss of Benefits

                  (a)            Notwithstanding any other section of this Plan,
if a Participant is discharged by the Company because of misfeasance,
malfeasance, dishonesty, fraud, misappropriation of funds, or commission of a
felony, or if the Committee determines that the Participant has made a material
misrepresentation regarding the amount or nature of any pension, retirement or
deferred compensation benefits resulting from Participant's prior employment,
such Participant's rights to any benefit under this Plan shall be forfeited.


                   (b)            If during his employment with the Company or
after the Participant has ceased to be employed by the Company, and after
providing him an opportunity to be heard, following 30 days written notice, sent
by registered mail, return receipt requested, the Committee finds that such
Participant has used or is using trade secrets or other confidential, secret or
proprietary information gained while in the employ of the Company in a manner
which is, or is likely to be detrimental to the best interests of the Company,
the Committee shall notify such Participant of such findings and stop all
current and future distributions of his interest hereunder. If within one year
of the date or such notice, it is determined by the Committee upon proof
submitted by such Participant that he has ceased to so use such information and
the Company's loss from such Participant's past and future improper use of such
information is likely to be insubstantial in proportion to the future loss of
his benefit hereunder, the Committee may reinstate him; and, if payment of his
retirement income has stopped, it shall be resumed. If he is not reinstated
within one year of such notice, the Committee shall cancel his interest
hereunder.


            3.6            Facility of Payment - If the Committee shall find
that any person to whom a benefit is payable is unable to care for his affairs
because of illness or accident, any payment due hereunder (unless a prior claim
therefor shall have been made by a duly appointed guardian, committee, or other
legal representative) may be paid to the spouse, a child, children, a parent, or
a brother or sister, or to any person deemed by the Company to have incurred
expense for such person otherwise entitled to payment. Any such payment shall be
a complete discharge of all liability under the Plan therefor.


            3.7            Payment of Benefits Upon Change in Control

                   (a)             Notwithstanding any other provisions of the
Plan except Section 3.5, if a Participant terminates employment before the later
of (i) the date the employee attains age 59, or (ii) the date the employee first
attains either his Early Retirement Date or his Normal Retirement Date under the
Applicable Defined Benefit Pension for any reason other than death following the
occurrence of an event described in subsection (b) of this Section 3.7, the
entitlements of such Participant under the Plan shall be paid to him in a lump
sum within thirty (30) days of the date of his termination of employment. The
amount of such lump sum payment shall be computed in two steps. Under the first
step, a calculation will be made of the monthly annuity payments to which such
Participant would otherwise have been entitled under the provisions of Sections
3.1 and 3.2 of the Plan based upon (a) the service performed by the Participant
through the date of such termination of employment, plus (b) the additional
years of constructive service set forth in such Participant's Participation
Agreement (hereinafter collectively referred to as "Aggregate Service") under
the assumptions that (i) the Participant was scheduled to commence receipt of
benefits under this Plan as of the earliest date on which the Participant could
receive benefits under the Applicable Defined Benefit Pension Plan that were not
subject to the early retirement reduction factor described in such plan
determined as if such Participant's years of Vesting Service under the
Applicable Defined Benefit Pension Plan equaled his Aggregate Service and (ii)
this Plan did not contain any minimum age requirement as to eligibility for
receipt of benefits. Under the second step, such monthly annuity payments will
be discounted to their present value as of the date of the Participant's
termination of employment using the Pension Benefit Guaranty Corporation's
immediate payment interest rate in effect on the date of the Participant's
termination of employment plus one-half of one percent (1/2%).


                   (b)             The provisions of subsection (a) of this
Section 3.7 shall apply in the event that (i) any "person" (as such term is used
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities; or (ii)
during any period of twenty-four (24) consecutive months (not including any
period prior to the adoption of this Plan), individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (i) or
(iii) of this subsection (b)) whose election by the Board of Directors of the
Company or nomination for election by the Company's stockholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof or (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 70% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, the stockholders of the Company approve a plan of
complete liquidation of the Company, or the stockholders of the Company approve
an agreement for the sale or disposition by the Company of all or substantially
all the Company's assets.


IV.             Administration of the Plan

            4.1            Administration - The Human Resources Committee of the
Board of Directors shall administer the Plan.

                  (a)             The Committee shall have the sole, exclusive
authority to interpret and construe the provisions of this Plan, to decide any
disputes which may arise with regard to the rights of employees under the terms
of this Plan, to give instructions and directions necessary hereunder and, in
general, to direct the administration of the Plan. All fees, salaries, and other
costs incurred in connection therewith shall be paid by the Company.


                   (b)             The Committee shall keep or cause to be kept,
records containing all relevant data pertaining to Participants and their rights
under this Plan, and is charged with the primary duty of seeing that each
Participant receives the benefits to which he may be entitled under this Plan.

            4.2            Accounts and Reports - The Company and its officers,
employees and directors or designees and the Committee shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any actuary
selected by the Committee; upon all certificates and reports made by any
accountant selected by the Committee; and upon all opinions given by any legal
counsel selected by the Committee; and the Company and its officers and
directors or designees and the Committee shall be fully protected in respect of
any action taken or suffered by them in good faith in reliance upon any tables,
valuations, certificates, reports, opinions, or other advice furnished by any
such actuary, accountant, or counsel; and all action so taken or suffered shall
be conclusive upon each of them and upon all Participants of the Plan.


            4.3            Expenses of Administration - All expenses shall be
paid by the Company.

            4.4            Liability - The Company, the Board of Directors, the
Committee, officers and employees shall incur no liability for any action taken
in good faith in connection with the administration of this Plan. The Company
may provide all appropriate and necessary insurance to render the aforesaid
harmless from any and all liability incurred in their duties.

V.             Funding

            5.1            Company Contributions - No assets of the Company
shall be set aside or earmarked or placed in trust or escrow for the benefit of
any Participant to fund the Company's obligations which may exist under the
Plan; provided, however, that the Company may establish a grantor trust to hold
assets to secure the Company's obligations to the Participants under this Plan
if the establishment of such a trust does not result in the Plan being 'funded'
for purposes of the Internal Revenue Code of 1986, as amended. Except to the
extent provided through a grantor trust established under the provisions of the
preceding sentence, all payments under this Plan shall be made out of the
Company's general revenue and a Participant's right to payments shall be solely
that of an unsecured general creditor of the Company.


            5.2            Employee Contributions - No Participant shall be
required or permitted to make any contribution to the Plan.

VI.             Miscellaneous

            6.1            Limitation of Responsibility - Neither the
establishment of the Plan, any modifications thereof, nor the payment of any
benefits shall be construed as giving to any Participant or other person any
legal or equitable right against the Company, (the Board of Directors, the
Committee, or any officer or employee) except as herein provided; and in no
event shall the other terms of employment of any employee be modified or in any
way affected thereby.


            6.2            Restrictions on Alienation and Assignment - Except as
any of the following provisions may be contrary to the law of any state having
jurisdiction in the premises, no Participant, or beneficiary shall have the
right to assign transfer, hypothecate, encumber, commute or anticipate his
interest in any payments under this Plan, and such payments shall not in any way
be subject to any legal process to levy upon or attach the same for payment of
any claim against any Participant, or beneficiary.


            6.3            Failure to Claim Amounts Payable under the Plan - In
the event that any amount shall become payable hereunder to any person or, upon
his death, to his surviving spouse and if after written notice from the
Committee mailed to such person's last known address as shown in the Company's
records, such person or his personal representative shall not have presented
himself to the Committee within six months after mailing of such notice, the
Committee may, but it is not required to, determine that such person's interest
in the Plan has terminated, which determination shall be conclusive upon all
persons provided, however, in lieu of the foregoing, the Committee may in its
sole discretion apply to a court of competent jurisdiction for direction as to
the distribution of such amount.


            6.4            Right of the Company to Dismiss or Demote Employees -
Neither the action of the Company in establishing this Plan nor any action taken
by it under any provisions of this Plan shall be construed as giving to any
employee of the Company the right to be retained in any specific position or in
its employ in general or any right to any retirement income or benefit or to any
payment whatsoever, except to the extent of the benefits which may be provided
for by the express provisions of this Plan. The Company expressly reserves the
right at any time, to dismiss, demote or reduce the compensation of any employee
without incurring any liability for any claim against itself for any payment
whatsoever.


            6.5            Amendment and Termination - Nothing in this Plan
shall be deemed to limit the Company's right, by resolution of the Board of
Directors of the Company, to amend, modify or terminate the Plan at any time and
for any reason except that no such amendment, modification or termination shall
serve to decrease the benefits set forth in a Participant's Participation
Agreement, other than by operation of Section 3.5 or by operation of an
involuntary termination of employment under the rights reserved to the Company
in Section 6.4.

            6.6            Laws to Govern - The provisions of this Plan shall be
construed, administered, and enforced according to the laws of the District of
Columbia.


            IN WITNESS WHEREOF, the Company has caused this restated version of
the Plan to be signed effective this 1st day of August, 2002, which restated
version reflects all modifications made to the Plan through the date of
execution, and supersedes the Plan document signed June 2, l995.


ATTEST




By  /s/  Ellen Sheriff Rogers                            

POTOMAC ELECTRIC POWER COMPANY




By  /s/  John M. Derrick, Jr.                              